Order entered May 22, 2015.




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00630-CV
                                   No. 05-15-00631-CV
                                   No. 05-15-00632-CV

                      IN RE AARON MICHAEL REEVES, Relator

                Original Proceeding from the 397th Judicial District Court
                                 Grayson County, Texas
                 Trial Court Cause No. 065573, No. 065574, No. 065572

                                        ORDER
                          Before Justices Lang, Fillmore and Evans

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.




                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE